REQUESTED BY: Dear Senator Cope:
We are in receipt of your letter of July 20, 1979, calling to our attention a service provided by the Retail Merchants Association of Nebraska to their members which involves furnishing their members forms to use in the collection of insufficient fund checks.
You asked in your letter whether or not in our opinion the associations distributing these forms to their members caused them to become a collection agency and therefore require them to be licensed under the statutes requiring collection agencies to be licensed. You indicate that if in our opinion this activity would require the Retail Merchants Association of Nebraska to become licensed as collection agencies you would introduce legislation to correct that situation.
You draw our particular attention to section 81-8,159, R.R.S. 1943, subsection (3) and (4). From our analysis of these subsections we believe that the Retail Merchants Association of Nebraska is not a collection agency within those definitions and therefore would not be required to obtain a license before it distributes to its members forms such as that which you enclosed.
You did not direct our attention to subsection (1) of section 81-8,159, R.R.S. 1943, however, that section also defines collection agency. We have reviewed this section and while we have some slight concern over whether or not the Retail Merchants Association is `indirectly engaged in soliciting' or `indirectly engaged in asserting enforcing or prosecuting such claims' we still do not believe that the intent of the statute was to include within those required to obtain a license an association such as this engaging to this limited extent and in this most indirect manner in claims such as insufficient fund checks.
Therefore, it is our conclusion that the definitions contained within the collection agency licensing sections do not include an activity such as that which the Retail Merchants Association of Nebraska proposes to engage.